Marston, C. J.
It is conceded in this ease that the justice acquired no jurisdiction over the defendant, because of a want of proper service, there being no appearance. It is claimed however that the defendant had actual knowledge of the pendency of the suit, and because thereof the writ in this cause ought not to have been *594allowed, and if allowed yet ought to be dismissed,' as the defendant had another remedy, and a motion to dismiss is made upon these grounds.
The justice can acquire jurisdiction either where proper service has been made or where the defendant appears. Actual notice where there is no appearance will not give the court jurisdiction, and cannot even be considered as a reason for refusing or dismissing the writ of certiorari.
The judgment of the justice must be reversed without costs. Adams v. Abram, 38 Mich., 302, 304. ■
The other Justices concurred.